COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NO. 02-11-00211-CR


DANIEL DAVID BOOKHAMER                                           APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

                                  I. Introduction

     Pursuant to a plea bargain, Appellant Daniel David Bookhamer pleaded

guilty to indecency with a child, and the trial court placed him on ten years’

community supervision.    The State subsequently filed a motion to revoke

Appellant’s community supervision, alleging seven violations, including that

Appellant had viewed pornographic material on his iPhone in violation of
     1
      See Tex. R. App. P. 47.4.
conditions that prohibited him from possessing sexually explicit material or using

or possessing a computer with internet access without prior approval of his

supervision officer. Appellant pleaded not true to all of the State’s allegations.

After hearing testimony and argument from counsel, the trial court found five of

the allegations true and sentenced Appellant to eight years’ confinement.

Appellant contends in two points that the trial court abused its discretion by

finding the State’s allegations true and that certain terms and conditions of his

community supervision were too vague and indefinite to be enforced. We affirm.

                                II. Background

      At the revocation hearing, Bob Hayworth testified that he is Appellant’s

Hood County community supervision officer and that he had supervised

Appellant for approximately four years.     Hayworth testified that, in a January

2011 conversation, Appellant admitted to receiving an iPhone as an upgrade, to

looking for and finding sexually explicit material on the iPhone, and to

masturbating to that material. Appellant was not positive of when this incident

occurred but told Hayworth that it occurred in February or March 2010. Appellant

told Hayworth that he had “looked into a site that had men and women having

sex, and he masturbated to it.” Hayworth opined that this act was a violation of

Appellant’s community supervision conditions because it involved internet access

through the iPhone.      Hayworth recommended that Appellant’s community

supervision be revoked because this was Appellant’s second violation despite his




                                        2
having been in counseling for more than three years.2 On cross-examination,

Hayworth agreed that six of the State’s allegations related to the same incident in

that Appellant had described one event to several people. Hayworth also agreed

that the incident occurred almost a year before the State filed its motion to revoke

and that he was not aware of any other times that Appellant had violated the

terms of his community supervision. In addition, Hayworth testified that looking

at pornography can constitute looking at sexually explicit material and that

Appellant, by viewing pornography, violated a condition of his community

supervision.

      Daniel Galvan is a community supervision officer for Johnson and

Somervell Counties.3 Galvan testified that he had asked Appellant during a field

visit in 2009 to produce his iPhone to confirm that it had software on it to block

internet access. Galvan testified that he made the request of Appellant because

the community supervision department considers an iPhone to be a computer for

purposes of internet access and because a condition of Appellant’s community

supervision is to have computer monitoring on any computers that he uses.

Upon inspection, Galvan determined that internet access on Appellant’s iPhone

was password-restricted and that Appellant did not have the password.


      2
      In 2009, the trial court ordered Appellant confined for fifty days for viewing
pornography but did not revoke his community supervision.
      3
      The record is not clear as to the reasons for Appellant having more than
one community supervision officer.


                                         3
      Yolanda Slawson works as a Johnson County community supervision

officer and is Appellant’s primary community supervision officer. She confirmed

that Appellant had an internet-block on his iPhone in the summer of 2010.

However, Slawson testified that she learned while reviewing Appellant’s most

recent polygraph examination that Appellant had received a software upgrade on

his iPhone, that his internet-block was removed by the software upgrade, and

that Appellant did not have an internet-block on his iPhone for a short time.

Slawson testified that she had previously discussed with Appellant his prohibition

against having unfiltered internet access.     She also testified that Appellant

admitted viewing sexually explicit material on his iPhone, specifically “some

videos, some pictures of Girls Gone Wild, and some other sexual[ly] explicit

[material] dealing with eBay.”4 Slawson testified that Appellant had not received

her permission or approval to view sexually explicit material on his iPhone and

that doing so was a violation of the terms of his community supervision. Slawson

confirmed, however, that Appellant did not have any other violations of the terms

of his community supervision.

      Lawrin Dean is a licensed professional counselor and sex offender

treatment provider, and she testified that she had served as Appellant’s

counselor since approximately June 2007. Dean testified that she and Appellant

have addressed his dynamic risk factors in treatment and that for him, viewing

      4
       Slawson later elaborated that “Girls Gone Wild is considered to be
sexually explicit material. There are young ladies who are topless.”


                                        4
pornography or sexually explicit material is a dynamic risk factor. Dean also

testified that Appellant knows “without a doubt” that viewing pornography or

sexually explicit material is “one of his triggers” because Appellant had told her

so and because they had discussed it as the primary focus of his therapy. She

also testified that, for a sexual offender, viewing bare-breasted women

constitutes viewing sexually explicit material.

      Dean also described Appellant’s admitting to her that he had accessed the

internet using his iPhone. Appellant told Dean that he had unfiltered internet

access for approximately one week and that he performed internet searches for

“breasts,” “women showing cleavage,” “topless women,” and “pornography.”

Appellant also told Dean that he had seen “an animated looping clip of a man

and woman, genitalia showing, having sexual intercourse.” Dean also testified

that Appellant told her that he had searched eBay for “artistic nudity.”

      Dean testified that she discharged Appellant from therapy in February

2011 because “treatment [was] not working for him,” primarily because Appellant

had not been honest with her about his viewing sexually explicit material and

because his conduct suggested that he did not want to change.              Dean also

testified that she continued Appellant’s therapy until he was arrested for the

community supervision violation because she felt it was clinically important to

continue his treatment until he was removed from the community at large.

      On cross-examination, Dean agreed that Appellant’s group participation

was good throughout his four years’ of therapy, that his attendance was very


                                          5
good, and that he had passed his latest polygraph examination. However, Dean

expressed concern that Appellant did not admit until October, November, or

December 2010 that he had viewed pornographic material in May 2010.

      Appellant testified that a community supervision officer installed a monitor

on his home computer and that no one had reported any violations to him.

Appellant further testified that, in February 2010, his iPhone was connected to his

computer, that the iTunes program automatically downloaded a software upgrade

to his iPhone, that the download caused his iPhone to “crash,” and that a factory

reset was required to repair the phone. However, the factory reset removed all of

the information that had previously been saved on his iPhone, including the

internet blocking program.    Appellant testified that his phone was without a

blocking program for approximately four days before his chaperone, Ritt West,

reinstalled the program. Appellant admitted that, during that period, he searched

for “artistic nude” on eBay and that he found models, pictures, and paintings of

nude women, but Appellant testified that he did not perceive the images to be

pornography.

      Appellant testified that he voluntarily removed his television from his home

to avoid inadvertently viewing sexual content. He described the “Girls Gone

Wild” video as an infomercial that he watched for one or two minutes, and he

testified, “The infomercial was of — of women in bars, and they were, you know,

coerced to show their breasts, lifting up their shirts, and — but everything was

blocked out.” Appellant also testified that he had borrowed a movie from his


                                        6
sister and that a preview on the DVD had a scene involving a topless woman.

Appellant admitted recording the scene and “looping” it so that it would play

repeatedly.   Appellant also admitted knowing that his community supervision

terms required that he not look at pornography or sexually explicit material. He

explained that he did not know that the items he viewed were pornographic or

sexually explicit. However, Appellant denied an interest in art or Greek sculpture

and admitted that he searched on eBay for artistic nudity because he intended to

view things that would sexually arouse him.

      Ritt West is Appellant’s stepfather and one of his chaperones. He testified

that he had set the password on Appellant’s iPhone to block Appellant’s internet

access and that Appellant did not know the password. West explained that when

Appellant’s iPhone crashed after the software update, Appellant called him to

reset the password, but West was in California at the time and was not able to

reset the password for three or four days.

      West also testified that Appellant has worked very hard to comply with the

terms of his community supervision and that his efforts are evident.          For

example, Appellant will ask West to drive a different route to avoid places where

children are likely to be and will use West as a buffer, placing West between

himself and any children when they are in public. Dorinda West (Appellant’s

mother), John Johnson (Appellant’s business partner), and April Manint

(Appellant’s friend and former girlfriend) also testified on Appellant’s behalf.

Their testimony is consistent with that by Mr. West.


                                        7
                             III. Standard of Review

      Appellate review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion. Rickels v. State, 202
S.W.3d 759, 763 (Tex. Crim. App. 2006); Miles v. State, 343 S.W.3d 908, 912

(Tex. App.—Fort Worth 2011, no pet.).             The State must prove by a

preponderance of the evidence that the defendant violated the terms and

conditions of community supervision. Rickels, 202 S.W.3d at 763. The State

satisfies this burden when the greater weight of the credible evidence before the

court creates a reasonable belief that it is more probable than not that the

defendant has violated a condition of his community supervision as alleged in the

State’s motion. Id. at 763–64; Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim.

App. 1993). The trial court is the sole judge of the credibility of the witnesses and

the weight to be given their testimony, and we review the evidence in the light

most favorable to the trial court’s ruling.     Miles, 343 S.W.3d at 912 (citing

Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984); Allbright v. State,

13 S.W.3d 817, 819 (Tex. App.—Fort Worth 2000, no pet.)). When there is

sufficient evidence to support a finding that the defendant violated a condition of

his community supervision, the trial court does not abuse its discretion by

revoking the supervision. See Cardona, 665 S.W.2d at 493–94; Wade v. State,

83 S.W.3d 835, 839–40 (Tex. App.—Texarkana 2002, no pet.).




                                         8
             IV. Violation of Community Supervision Conditions

      Appellant contends in his first point that the trial court abused its discretion

by revoking his community supervision because insufficient evidence supported

the trial court’s findings that he violated the conditions of his community

supervision. Because a finding of a single violation of community supervision is

sufficient to support revocation, we need only address whether there is sufficient

evidence that Appellant violated condition number twenty-five of the terms and

conditions of his community supervision. See Leach v. State, 170 S.W.3d 669,

672 (Tex. App.—Fort Worth 2005, pet. ref’d); see also Tex. R. App. P. 47.1.

      Condition twenty-five of Appellant’s community supervision required in part

that he not “purchase, own or possess sexually explicit materials.” Appellant

argues that the State alleged in the motion to revoke only that he possessed

pornography, that the State did not allege that he possessed sexually explicit

material, and that there is no evidence that he violated condition number twenty-

five as written.   This court recently explained that “a variance between the

pleadings and proof at a probation revocation hearing is material only if it

operated to the defendant’s surprise or prejudiced his rights” and that “[t]he

burden to show surprise or prejudice resulting from a variance rests with the

defendant.” Steinberger v. State, No. 02-11-00269-CR, 2012 WL 662363, at *3

(Tex. App.—Fort Worth Mar. 1, 2012, no pet. h.); see Chacon v. State, 558
S.W.2d 874, 876 (Tex. Crim. App. 1977) (“It is well settled that allegations in a

revocation motion need not be made with the same particularity of an indictment


                                          9
although such allegations must be specific enough to give the accused notice of

alleged violation of law contrary to conditions of probation.”); Pierce v. State, 113
S.W.3d 431, 439 (Tex. App.—Texarkana 2003, pet. ref’d) (holding variance

between allegation in motion to revoke and proof at revocation hearing not

material because it did not operate to the defendant’s surprise). Appellant does

not argue that he was surprised or prejudiced by the State’s allegation that he

possessed pornography, and he has thus not met his burden to show that the

alleged variance between the motion to revoke and the proof at the hearing

prejudiced or surprised him. See Steinberger, 2012 WL 662363, at *3.

      Appellant also argues that there is no evidence that he purchased, owned,

or possessed sexually explicit materials. When making this argument to the trial

court, Appellant offered into evidence copies of penal code sections 33.021 and

43.25. In relevant part, penal code section 33.021(a)(3) provides that “‘sexually

explicit’ means any communication, language, or material, including a

photographic or video image, that relates to or describes sexual conduct, as

defined by Section 43.25.” Tex. Penal Code Ann. § 33.021(a)(3) (West 2011).

Section 43.25 in turn defines “sexual conduct” in part as including “sexual

contact” and “actual or simulated sexual intercourse.” Id. § 43.25(a)(2) (West

2011). The trial court heard testimony that Appellant used his iPhone to view a

video clip “of a man and woman, genitalia showing, having sexual intercourse.”

That video clip is sexually explicit as defined by penal code sections 33.021(a)(3)

and 43.25(a)(2). See id. §§ 33.021(a)(3), 43.25(a)(2). As the sole judge of the


                                         10
credibility of the witnesses and the weight to be given their testimony, the trial

court could have reasonably determined that Appellant violated condition number

twenty-five of his community supervision by possessing sexually explicit material

when he viewed this video clip on his iPhone. See Cobb, 851 S.W.2d at 873;

Miles, 343 S.W.3d at 912. Thus, we need not decide whether the other images

or videos Appellant is alleged to have seen constitute sexually explicit material.

See Tex. R. App. P. 47.1; see also Leach, 170 S.W.3d at 672 (stating that

“[p]roof by a preponderance of the evidence of any one of the alleged violations

of the conditions of community supervision is sufficient to support a revocation

order”). We therefore overrule Appellant’s first point.

               V. Clarity of Community Supervision Conditions

      Appellant contends in his second point that certain terms and conditions of

his community supervision were too vague and indefinite to be enforced.

Specifically, Appellant argues that his community supervision was revoked

because he possessed pornographic material when his community supervision

conditions prohibited him from possessing sexually explicit material and that the

witnesses at the revocation hearing provided differing explanations of what

material would violate Appellant’s community supervision.

      Appellant points specifically to condition number twenty-five, which

provides in part that Appellant “shall not purchase, own or possess sexually

explicit materials.” Appellant contends that this condition, as written, failed to

give him adequate notice of what it required because of the confusion allegedly


                                         11
apparent from the witness testimony at the revocation hearing concerning the

difference, if any, between pornography and sexually explicit material.

      The appellate record does not contain any indication that Appellant

objected to or otherwise complained about the conditions of his community

supervision either at the revocation hearing or when the conditions were imposed

in April 2007. See Speth v. State, 6 S.W.3d 530, 535 (Tex. Crim. App. 1999)

(holding complaint concerning community supervision conditions may not be

raised for first time on appeal), cert. denied, 529 U.S. 1088 (2000); Camacho v.

State, No. 02-03-00032-CR, 2004 WL 362376, at *1 (Tex. App.—Fort Worth Feb.

26, 2004, no pet.) (mem. op., not designated for publication) (holding vague and

ambiguous challenge to community supervision condition not preserved because

not raised by direct appeal following imposition of community supervision).

Appellant has therefore not preserved this complaint for appellate review. Even if

this complaint were preserved, Appellant admitted knowing that his community

supervision terms required that he not look at pornography or sexually explicit

material and that the trial court ordered Appellant confined for fifty days in 2009

for looking at pornographic images.     Appellant thus knew that the trial court

considered it a violation of his community supervision to look at pornographic

images.   Moreover, Appellant signed a treatment contract in May 2007 that

provided, among other things: “I agree to not possess or intentionally view any

sexually explicit (or pornographic) material.” Appellant was therefore on notice at

the beginning of his community supervision that his counselor considered


                                        12
sexually explicit material to include pornographic material. Appellant has thus

not shown that condition number twenty-five was too vague or indefinite to be

enforced. We overrule Appellant’s second point.

                                VI. Conclusion

      Having overruled each of Appellant’s two points, we affirm the trial court’s

order revoking Appellant’s community supervision.




                                                  ANNE GARDNER
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 3, 2012




                                       13